[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________  ELEVENTH CIRCUIT
                                                            OCT 31, 2007
                             No. 07-11580                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 06-00390-CR-T-30TBM

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

ROBERTO CORDOVA-ESPINOZA,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (October 31, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Roberto Cordova-Espinoza appeals his concurrent 135-month sentences
imposed following his plea of guilty to conspiracy to possess with intent to

distribute five kilograms or more of cocaine while on board a vessel subject to the

jurisdiction of the United States in violation of 46 App. U.S.C. §§ 1903(a), (g),

and (j) and 21 U.S.C. § 960(b)(1)(B)(ii) and his plea of guilty to the underlying

offense of possession with intent to distribute five kilograms or more of cocaine

while on board a vessel subject to the jurisdiction of the United States in violation

of 46 App. U.S.C. §§ 1903(a) and (g), 21 U.S.C. § 960(b)(1)(B)(ii), and 18 U.S.C.

§ 2.

                                I. BACKGROUND

       On September 12, 2006, a United States Coast Guard team stopped a go-fast

vessel driven by Espinoza, who was accompanied by three other crew members.

On board, the Coast Guard team discovered 2,978 kilograms of cocaine. Espinoza

was the captain or master of the vessel and spoke on behalf of the crew members

in admitting their involvement in the drug trafficking operation.

       At sentencing, Espinoza raised two objections to the Presentence

Investigative Report (“PSI”). First, Espinoza argued that the recommended

enhancement for his role as captain of the vessel was unwarranted because he: (1)

was only a de facto captain due to the pre-assigned captain’s failure to show for

the voyage; (2) possessed only elementary boating skills; and (3) received no

                                          2
additional compensation for being captain. Second, Espinoza argued that a minor

role reduction was warranted because: (1) the boat and drugs were not his; (2) he

received no profits from the sale of the cocaine (other than his expected pay of

$3,658); (3) he did not develop the route; (4) he had no role in the distribution of

the drugs; and (5) he was not the recipient of the drugs.

      The district court granted the first objection and denied the second. The

resulting guideline range was 135-168 months. The district court determined that

a 135 month sentence was appropriate.

                                  II. DISCUSSION

      On appeal, Espinoza argues that the district court: (1) clearly erred by

denying him a minor-role reduction; and (2) imposed an unreasonable sentence.

A. Minor Role Reduction

      “This Court has long and repeatedly held that a district court’s

determination of a defendant’s role in the offense is a finding of fact to be

reviewed only for clear error.” United States v. De Varon, 175 F.3d 930, 937

(11th Cir. 1999) (en banc). The defendant, as the proponent of the downward

adjustment, bears the burden of proving the mitigating role in the offense by a

preponderance of the evidence. Id. at 939. In determining the defendant’s role,

the decision falls within the sound discretion of the district court: “a trial court’s

                                           3
choice between ‘two permissible views of the evidence’ is the very essence of the

clear error standard of review.” Id. at 945. A district court, however, “is not

required to make any specific findings other than the ultimate determination of the

defendant’s role in the offense.” Id. at 940.

      The Sentencing Guidelines permit a court to decrease a defendant’s offense

level by two points if it finds that the defendant was a “minor participant” in the

criminal activity. U.S.S.G § 3B1.2(b). A minor participant is a defendant “who is

less culpable than most other participants, but whose role could not be described

as minimal.” U.S.S.G. § 3B1.2, comment. (n.5). In determining whether a

minor-role reduction is warranted, a district court “should be informed by two

principles discerned from the Guidelines.” De Varon, 175 F.3d at 940. Under the

first prong, which may be dispositive in many cases, “the district court must

measure the defendant’s role against the relevant conduct for which [he] was held

accountable at sentencing.” Id. at 945. We have held that relevant conduct is the

“conduct attributed to the defendant in calculating [his] base offense level.” Id. at

941. Under the second prong, the district court may “measure the defendant’s role

against the other participants, to the extent that they are discernable, in that

relevant conduct.” Id. at 945. A defendant, however, “is not automatically

entitled to a minor role adjustment merely because [he] was somewhat less

                                           4
culpable than the other discernable participants. Rather, the district court must

determine that the defendant was less culpable than most other participants in

[the] relevant conduct.” Id. at 944.

      Under the first prong, Espinoza’s claim fails because the relevant conduct

for which he was held accountable, conspiring to import and possessing 2,978

kilograms of cocaine, was identical to his actual conduct in the offense. Because

Espinoza was only held accountable for the drugs that were on the boat he was

personally transporting, “[the] district court [could] legitimately conclude that

[Espinoza] played an important or essential role.” De Varon, 175 F.3d at 942-43.

      As for the second prong, Espinoza asserts that the other crewmen received

minor-role reductions and their conduct was indistinguishable from his own.

Espinoza adds that two of the crewmen received the same pay as Espinoza. This

argument is unavailing. Although Espinoza was not hired as the captain of the

vessel, the record supports that he was recognized by the fellow crewmen as being

the one in charge and that he maintained that leadership role during the interviews

with the Coast Guard. Therefore, the district court could have legitimately found

that Espinoza was not less culpable than the other crewman on the boat. We

conclude that the district court did not clearly err in denying Espinoza a minor-role

reduction.

                                          5
B. Unreasonable Sentence

       We review the final sentence imposed by the district court for

reasonableness.1 United States v. Talley, 431 F.3d 784, 785 (11th Cir. 2005).

Reasonableness review is deferential and “the party who challenges the sentence

bears the burden of establishing that the sentence is unreasonable in the light of

both [the] record and the factors in section 3553(a).” Id. at 788. We review only

the final sentence for reasonableness rather than each individual decision made

during the sentencing process. United States v. Winingear, 422 F.3d 1241, 1245

(11th Cir. 2005).2 “[W]e will remand for resentencing if we are left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Williams, 456 F.3d 1353, 1363 (11th Cir. 2006), cert. denied, —

U.S. —, 127 S. Ct. 3040, — L. Ed. 2d — (2007). The district court, however, is

not required “to state on the record that it has explicitly considered each of the §


       1
        The government asserts that the standard is plain error given that Espinoza did not raise the
reasonableness argument below. We need not decide the question because Espinoza’s argument fails
under a plain error or reasonableness standard.
       2
        In Rita v. United States, — U.S. —, 127 S. Ct. 2456, 2467-68, 168 L. Ed. 2d 203 (2007),
the Supreme Court upheld other circuits’ decisions affording a presumption of reasonableness to
sentences within the properly calculated Guidelines range; however, this circuit does not apply such
a presumption. United States v. Campbell, 491 F.3d 1306, 1313 (11th Cir. 2007).

                                                 6
3553(a) factors or to discuss each of the § 3553(a) factors.” United States v. Scott,

426 F.3d 1324, 1329 (11th Cir. 2005).

      The factors in 18 U.S.C. § 3553(a) include the following:

    (1) the nature and circumstances of the offense and the history and
    characteristics of the defendant; (2) the need to reflect the seriousness of
    the offense, to promote respect for the law, and to provide just punishment
    for the offense; (3) the need for deterrence; (4) the need to protect the
    public; (5) the need to provide the defendant with needed educational or
    vocational training or medical care; (6) the kinds of sentences available;
    (7) the Sentencing Guidelines range; (8) pertinent policy statements of the
    Sentencing Commission; (9) the need to avoid unwanted sentencing
    disparities; and (10) the need to provide restitution to victims.

Talley, 431 F.3d at 786 (citing 18 U.S.C. § 3553(a)).

      In this case, the district court did not impose an unreasonable sentence.

Espinoza argues that his remorse, his difficult living conditions in Mexico, his

need to support his children as a fisherman, and his individual history and

characteristics support a shorter sentence. Although the district court considered

these arguments, it nonetheless found that the sentence sufficiently addressed

Espinoza’s criminal conduct, and it was not unreasonable to do so.      Espinoza

also argues that because he received a 135-month sentence and his three

codefendants received 70-month sentences, his sentences create “unwarranted

sentence disparities among defendants with similar records who have been found

guilty of similar conduct.” 18 U.S.C § 3553(a)(6). The fact that disparity exists

                                          7
between Espinoza’s sentence and his codefendants is not controlling. We have

held that “[d]isparity between the sentences imposed on codefendants is generally

not an appropriate basis for relief on appeal.” United States v. Regueiro, 240 F.3d
1321, 1325-26 (11th Cir. 2001).3 This holding is especially applicable here where

Espinoza maintained a leadership role upon the vessel and, as such, he was not

similarly situated to his codefendants.

       In addition, a sentence within the applicable guideline range has an

expectation of reasonableness. Talley, 431 F.3d at 788. Espinoza’s 135-month

sentence was at the lowest end of the guideline range, and far below the statutory

maximum for his crimes, which was life imprisonment. See United States v.

Martinez, 434 F.3d 1318, 1322 (11th Cir. 2006), cert. denied, — U.S. —, 126 S.

Ct. 2946, 165 L. Ed. 2d 976 (2006) (concluding that a sentence almost one-third

the length of the statutory maximum sentence was reasonable). Accordingly, we

affirm.

       AFFIRMED.




       3
        In Regueiro, we explained: “[T]o adjust the sentence of a co-defendant in order to cure an
apparently unjustified disparity between defendants in an individual case will simply create another,
wholly unwarranted disparity between the defendant receiving the adjustment and all similar
offenders in other cases.” Regueiro, 240 F.3d at 1326.
                                                8